DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1-13, received 02 September 2022. Claims 1-4, 6-13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “the first microcomputer and the second microcomputer synchronize timings to start and end the vehicle control by performing one of three types of arbitration processes including: an AND-start arbitration process that starts the vehicle control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer, and ends the vehicle control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer; an OR-start arbitration process that starts the vehicle control when a start condition is satisfied in the Page 2 of 10operation result from at least one of the first microcomputer or the second microcomputer, and ends the vehicle control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer; and a forced arbitration process that starts the vehicle control when a start condition is satisfied in the operation result from the first microcomputer, and ends the vehicle control when an end condition is satisfied in the operation result from the first microcomputer, wherein when an abnormality of the inter-microcomputer communication occurs before the motor is driven, the first microcomputer and the second microcomputer do not start driving the motor, and when the abnormality of the inter-microcomputer communication occurs while the motor is driven, the first microcomputer and the second microcomputer stop driving the motor” as stated in claim 1 and the claimed limitations of “the first microcomputer and the second microcomputer synchronize timings to start and end the vehicle control by performing one of three types of arbitration processes including: an AND-start arbitration process that starts the vehicle control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer, and ends the vehicle control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer; an OR-start arbitration process that starts the vehicle control when a start condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer, and ends the vehicle control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer; and a forced arbitration process that starts the vehicle control when a start condition is satisfied in the operation result from the first microcomputer, and ends the vehicle control when an end condition is satisfied in the operation result from the first microcomputer, wherein the operation result from the first microcomputer corresponds to a first operation result and the operation result of the second microcomputer corresponds to a second operation result, and wherein in the AND-start arbitration process, the start condition is satisfied when the first operation result and the second operation result are in an on-state, in the AND-start arbitration process, the end condition is satisfied when the first operation Page 5 of 10result or the second operation result is in an off-state, in the OR-start arbitration process, the start condition is satisfied when the first operation result or the second operation result is in the on-state, in the OR-start arbitration process, the end condition is satisfied when the first operation result and the second operation result are in the off-state, in the forced arbitration process, the start condition is satisfied when the first operation result is in the on-state, and in the forced arbitration process, the end condition is satisfied when the first operation result is in the off-state” as stated in claim 8. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-4, 6-13 indicated claims 1-4 and 6-13 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446